Title: To James Madison from Edmund Randolph, 10 October 1789
From: Randolph, Edmund
To: Madison, James


My dear friend
Wmsburg Octr. 10. 1789.
I am this moment labouring under a violent relapse into the ague and fever, which I supposed to be past; and should not [have] incurred the uneasiness of writing, but to convince you, that the arrangements, made in the higher and subordinate branches of the judiciary department, are sanctified in my judgment by the strictest propriety; and, so far as I am concerned, contain what is probably fittest and best for myself. If I entertained a question about acceptance, a private letter from the pt., expressive of a solicitude on this head, which I neither expected, nor deserve, would have put an end [to] it. But in truth I find it necessary to have no scruple; and if the nature of the office, when it shall be made known to me, does not injoin duties, which I dislike, I shall, on receiving a commission, notify my obedience.
There are many causes, however, which, besides the curse of expatriation (you see, that I am not yet a strict American) must detain me here some time; such as the dispersion of my property, so as to render several agents necessary—the complete arrangement of my old law business—the settlement of an executorship and the adjustment of my debts. I confess too, that I wish to be in the next assembly, for some time in order to reduce the eight volumes of our laws into one. Prepared as I am, this work will not occupy twenty days.
Frugality is my object; and therefore a house near the town, which is cheap in point of rent, would suit me. An hundred and sixty six ⅔ dollars = £50 Va. cury. is, what I think, I may allow per annum. Can you inform me of such an offer? Yrs. mo. afftely
E. R.
